Name: Commission Implementing Regulation (EU) NoÃ 114/2014 of 4Ã February 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 7.2.2014 EN Official Journal of the European Union L 38/22 COMMISSION IMPLEMENTING REGULATION (EU) No 114/2014 of 4 February 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A colour monitor of the liquid crystal display (LCD) type with a diagonal measurement of the screen of approximately 54 cm (21 inches) with dimensions (without stand) of approximately 37 Ã  47 Ã  7 cm with:  a resolution of 1 200 Ã  1 600 pixels,  an aspect ratio of 3:4,  a pixel pitch of 0,270 mm,  a horizontal scanning frequency of 31 to 76 kHz,  a vertical scanning frequency of 49 to 61 Hz,  a maximum brightness of 250 cd/m2 which can be calibrated,  a total viewing angle, horizontal and vertical, of 170 °,  a contrast ratio of 550:1,  a response time of 30 ms,  power and control buttons, including calibration mode selection. It is equipped with the following interfaces:  a DVI-I,  a D-Sub mini,  1 upstream USB and 2 downstream USB. It has a pivot function of 90 °. It has a stand with a tilt and swivel mechanism and a glare-free surface. It can also be mounted on a wall. The product conforms to Digital Imaging and Communications in Medicine (DICOM) standards, including Part 14, allowing the user to set extremely precise gamma, brightness and colour temperature values and enabling the monitor to display colour and greyscale gradations of images with the accuracy required for medical diagnostics. The monitor is presented for use in medical systems for displaying radiographic images for clinical diagnostics. 8528 59 31 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8528, 8528 59 and 8528 59 31. Given its objective characteristics, such as the conformity to DICOM standards allowing the user to set extremely precise gamma, brightness and colour temperature values and enabling the monitor to display colour and greyscale gradations of images with the accuracy required for medical diagnostics, the intended use of the monitor is that of a medical display used in medical systems for displaying radiographic images for clinical diagnostics. The monitor is not considered to be of a kind solely or principally used in an automatic data-processing (ADP) system of heading 8471. Classification under subheading 8528 51 00 is therefore excluded. As the monitor is capable of displaying signals from an ADP machine at a level sufficient for practical use with the ADP machine, it is considered to be capable of displaying signals from automatic data-processing machines with an acceptable level of functionality. The monitor is therefore to be classified under CN code 8528 59 31 as flat panel displays able to display signals from automatic data-processing machines with an acceptable level of functionality with a screen of the liquid crystal display (LCD) technology.